DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 11, 15, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moldoveanu et al. (US 2011/0158044) in view of Kostov et al. (US 2011/0044127). 
As to claim 1, Moldoveanu teaches a method for seismic data acquisition (Abstract; paragraph [0012]), the method comprising: 
simultaneously towing 
N seismic sources so that any two adjacent seismic sources of the N seismic sources are separated by a source cross-line distance D, with N≥2, wherein the source cross-line distance D is perpendicular to a sail line (FIGS. 1A, 1B, 3, 4A, 4B, and 5-7), and 
a streamer spread having a spread cross-line width L, larger than the source cross-line distance D, and a second seismic source of the N seismic sources is located ahead of the seismic spread, along the sail line (FIGS. 1A, 1C, 3, 4A, and 5-7, see in particular FIG. 3, paragraph [0054]); 
activating at least one of the N seismic sources (paragraph [0011], sources are “shot”); and 
acquiring, with the streamer spread, seismic data corresponding to underground reflections while the streamer spread is towed along the sail line (paragraphs [0012]-[0014]). 
Moldoveanu shows source 131 towed under about the midpoint of the vessel in FIG. 1C.  However, Moldoveanu does not teach the streamer spread being towed with a first vessel so that a first seismic source of the N seismic sources is located above the seismic spread and that the first seismic source is maintained at a non-zero distance D' behind the second source, along the sail line.  Kostov teaches towing a source above towed streamers (FIGS. 1, 5; paragraph [0022]), and therefore suggests the streamer spread being towed with a first vessel so that a first seismic source of the N seismic sources is located above the seismic spread and that the first seismic source is maintained at a non-zero distance D' behind the second source, along the sail line.  It would have been obvious to one of ordinary skill in the art before the effective filing date 
As to claim 5, Moldoveanu further teaches that, in a horizontal plane, source lines followed by the N seismic sources are substantially symmetric relative to the sail line (FIGS. 1A, 3, 4A, 5-7). 
As to claim 6, Moldoveanu further teaches that the cross-line width L is larger than (N+1) times the source cross-line distance D (FIGS. 1 A, 3, 4A, and 5-7, see in particular FIG. 3, paragraph [0054], source lines 600 m apart, interleaved to give 300 m source line interval, six sources shown, so N = 6, L shown to be 8 x 600 m or 4800 m which is greater than (N+1) x 600 m). 
As to claim 11, Moldoveanu teaches a marine seismic data acquisition system (Abstract; paragraph [0012]) comprising: 
N seismic sources, where N≥2 (FIGS. 1A-1C, 3, 4A, and 5-7, see in particular FIG. 3, paragraph [0054]); 
a streamer spread including plural streamers (FIGS. 1A-1C, 3, 4A, and 5-7, see in particular FIG. 3, paragraph [0054]); and 
a towing equipment configured to enable simultaneously towing of 
the N seismic sources so that two adjacent seismic sources of the N seismic sources are separated by a source cross-line distance D, wherein the source cross-line distance D is perpendicular to a sail line (FIGS. 1A-1C, 3, 4A, and 5-7, see in particular FIG. 3, paragraph [0054]), and 
the streamer spread having a cross-line width L, larger than the source cross-line distance D, and a second source of the N seismic sources is located ahead of the seismic spread, along the sail line (FIGS. 1A-1C, 3, 4A, and 5-7, see in particular FIG. 3, paragraph [0054]). 
Moldoveanu shows source 131 towed under about the midpoint of the vessel in FIG. 1C.  However, Moldoveanu does not teach the streamer spread being towed with a first vessel so that a first seismic source of the N seismic sources is being towed above the seismic spread and that the first seismic source is maintained at a non-zero distance D' behind the second source, along the sail line.  Kostov teaches towing a source above towed streamers (FIGS. 1, 5; paragraph [0022]), and therefore suggests the streamer spread being towed with a first vessel so that a first seismic source of the N seismic sources is being towed above the seismic spread and that the first seismic source is maintained at a non-zero distance D' behind the second source, along the sail line.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a marine seismic data acquisition system comprising: N seismic sources, where N≥2; a streamer spread including plural streamers; and a towing equipment configured to enable simultaneously towing of the N seismic sources so that two adjacent seismic sources of the N seismic sources are separated by a source cross-line distance D, wherein the source cross-line distance D is perpendicular to a sail line, and the streamer spread having a cross-line width L, larger than the source cross-line distance D, and a second source of the N seismic sources is located ahead of the seismic spread, along the sail line as taught by Moldoveanu, in combination with the streamer spread being towed with a first vessel so that a first seismic source of the N seismic sources is being towed above the seismic spread and the first seismic source being maintained at a non-zero distance D' behind the second source, along the sail line as suggested by Kostov, since such combination enables acquisition of seismic data with wider offset and/or azimuth diversity. 
As to claim 15, Moldoveanu further teaches that, the towing equipment is configured to enable source lines followed by the N seismic sources to be substantially symmetric relative to the sail line, in a horizontal plane (FIGS. 1A, 3, 4A, 5-7). 
As to claim 16, Moldoveanu further teaches that the towing equipment enables the streamer spread to have the cross-line width L larger than (N+1) times the source cross-line distance D (FIGS. 1 A, 3, 4A, and 5-7, see in particular FIG. 3, paragraph [0054], source lines 600 m apart, interleaved to give 300 m source line interval, six sources shown, so N = 6, L shown to be 8 x 600 m or 4800 m which is greater than (N+1) x 600 m). 
As to claim 19, Moldoveanu further teaches multi-source towing by one vessel (FIGS. 5-7), and therefore suggests the first vessel also towing the second seismic source. 
As to claim 20, Moldoveanu teaches a method for seismic data acquisition (Abstract; paragraph [0012]), the method comprising: 
towing N seismic sources so that two adjacent seismic sources of the N seismic sources are separated by a source cross-line distance D, with N≥2, wherein the source cross-line distance D is perpendicular to a sail line (FIGS. 1A-1C, 3, 4A, 4B, and 5-7); 
towing a streamer spread having a spread cross-line width L, which is larger than the source cross-line distance D, and a second seismic source of the N seismic sources is located ahead of the seismic spread, along the sail line (FIGS. 1A, 1C, 3, 4A, and 5-7, see in particular FIG. 3, paragraph [0054]); 
activating at least one of the N seismic sources (paragraph [0011], sources are “shot”); and 
acquiring, with the streamer spread, seismic data while the streamer spread is towed along the sail line (paragraphs [0012]-[0014]). 
Moldoveanu shows source 131 towed under about the midpoint of the vessel in FIG. 1C.  However, Moldoveanu does not teach the streamer spread being towed so that a first seismic source of the N seismic sources is located above the seismic spread and that the first seismic source is maintained at a non-zero distance D' behind the second source, along the sail line.  Kostov teaches towing a source above towed streamers (FIGS. 1, 5; paragraph [0022]), and therefore suggests the streamer spread being towed so that a first seismic source of the N seismic sources is located above the seismic spread and that the first seismic source is maintained at a non-zero distance D' behind the second source, along the sail line.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a method for seismic data acquisition, the method comprising: towing N seismic sources so that two adjacent seismic sources of the N seismic sources are separated by a source cross-line distance D, with N≥2, wherein the source cross-line distance D is perpendicular to a sail line; towing a streamer spread having a spread cross-line width L, which is larger than the source cross-line distance D, and a second seismic source of the N seismic sources is located ahead of the seismic spread, along the sail line; activating at least one of the N seismic sources; and acquiring, with the streamer spread, seismic data while the streamer spread is towed along the sail line as taught by Moldoveanu, in combination with the streamer spread being towed so that a first seismic source of the N seismic sources is located above the seismic spread and that the first seismic source being maintained at a non-zero distance D' behind the second source, along the sail line as suggested by Kostov, since such combination enables acquisition of seismic data with wider offset and/or azimuth diversity. 

Claims 2, 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Moldoveanu in view of Kostov, and further in view of Tenghamn (US 2014/0254316). 
As to claim 2, Moldoveanu as modified by Kostov teaches the method of claim 1 as discussed above.  However, Moldoveanu does not teach that the first seismic source of the N seismic sources is towed about a middle of an inline length of the streamers.  Tenghamn teaches a marine seismic survey system having plural seismic sources towed about a midline of a streamer spread (FIG. 1, reference numbers 2, 10, 12, 16; paragraph [0019]), and therefore suggests that the first seismic source of the N seismic sources is towed about a middle of an inline length of the streamers. It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the method of claim 1 as taught by Moldoveanu as modified by Kostov, in combination with the first seismic source of the N seismic sources being towed about a middle of an inline length of the streamers as suggested by Tenghamn, since such combination enables conducting of a multi-azimuth survey. 
As to claim 10, Moldoveanu as modified by Kostov teaches the method of claim 1 as discussed above.  However, Moldoveanu does not teach that the second seismic source is towed about a middle of the streamer spread cross-line width L.  Tenghamn teaches a marine seismic survey system having plural seismic sources towed about a midline of a streamer spread (FIG. 1, reference numbers 2, 10, 12, 16; paragraph [0019]), and therefore suggests that the second seismic source is towed about a middle of the streamer spread cross-line width L. It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the method of claim 1 as taught by Moldoveanu as modified by Kostov, in combination with the second seismic source being towed about a middle of the streamer spread cross-line width L as suggested by Tenghamn, since such combination enables conducting of a multi-azimuth survey. 
As to claim 12, Moldoveanu as modified by Kostov teaches the marine seismic data acquisition system of claim 11 as discussed above.  However, Moldoveanu does not teach that the towing equipment enables towing the first seismic source over the streamer spread about a middle of an inline length of the streamer spread, the inline length extending along the sail line. Tenghamn teaches a marine seismic survey system having plural seismic sources towed about a midline of a streamer spread (FIG. 1, reference numbers 2, 10, 12, 16; paragraph [0019]), and therefore suggests that the towing equipment enables towing the first seismic source over the streamer spread about a middle of an inline length of the streamer spread, the inline length extending along the sail line. It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the marine seismic data acquisition system of claim 11 as taught by Moldoveanu as modified by Kostov, in combination with the towing equipment enabling towing the first seismic source over the streamer spread about a middle of an inline length of the streamer spread, the inline length extending along the sail line as suggested by Tenghamn, since such combination enables conducting of a multi-azimuth survey. 
As to claim 13, Moldoveanu as modified by Kostov teaches the marine seismic data acquisition system of claim 11 as discussed above.  However, Moldoveanu does not teach that the towing equipment enables towing the second seismic source over the streamer spread about a middle of the cross-line width L of the streamer spread. 
Tenghamn teaches a marine seismic survey system having plural seismic sources towed about a midline of a streamer spread (FIG. 1, reference numbers 2, 10, 12, 16; paragraph [0019]), and therefore suggests that the towing equipment enables towing the second seismic source over the streamer spread about a middle of the cross-line width L of the streamer spread. It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the marine seismic data acquisition system of claim 11 as taught by Moldoveanu as modified by Kostov, in combination with the towing equipment enabling towing the second seismic source over the streamer spread about a middle of the cross-line width L of the streamer spread as suggested by Tenghamn, since such combination enables conducting of a multi-azimuth survey. 

Claims 3, 4, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Moldoveanu in view of Kostov, and further in view of Cloud (US 2014/0041455). 
As to claim 3, Moldoveanu as modified by Kostov teaches the method of claim 1 as discussed above.  However, Moldoveanu does not teach that at least one of the N seismic sources is a dual source activated in a flip-flop mode.  Cloud teaches a dual source having sub-arrays fired in flip-flop mode (paragraphs [0009]-[0011]), and therefore suggests that at least one of the N seismic sources is a dual source activated in a flip-flop mode. It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the method of claim 1 as taught by Moldoveanu as modified by Kostov, in combination with at least one of the N seismic sources being a dual source activated in a flip-flop mode as suggested by Cloud, since such combination achieves higher productivity. 
As to claim 4, Moldoveanu as modified by Kostov teaches the method of claim 1 as discussed above.  However, Moldoveanu does not teach that the N seismic sources are dual sources activated in a flip-flop mode, one individual source from each of the N seismic sources being activated simultaneously.  Cloud teaches a dual source having sub-arrays fired in flip-flop mode (paragraphs [0009]-[0011]), and therefore suggests that the N seismic sources are dual sources activated in a flip-flop mode, one individual source from each of the N seismic sources being activated simultaneously. It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the method of claim 1 as taught by Moldoveanu as modified by Kostov, in combination with the N seismic sources being dual sources activated in a flip-flop mode, one individual source from each of the N seismic sources being activated simultaneously, as suggested by Cloud, since such combination achieves higher productivity. 
As to claim 14, Moldoveanu as modified by Kostov teaches the marine seismic data acquisition system of claim 11 as discussed above.  However, Moldoveanu does not teach that the N seismic sources are dual sources activated in a flip-flop mode, and individual sources of the N seismic sources are being activated simultaneously.  
Cloud teaches a dual source having sub-arrays fired in flip-flop mode (paragraphs [0009]-[0011]), and therefore suggests that the N seismic sources are dual sources activated in a flip-flop mode, and individual sources of the N seismic sources are being activated simultaneously. It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the marine seismic data acquisition system of claim 11 as taught by Moldoveanu as modified by Kostov, in combination with the N seismic sources being dual sources activated in a flip-flop mode, and individual sources of the N seismic sources being activated simultaneously, as suggested by Cloud, since such combination achieves higher productivity. 
Claims 7, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Moldoveanu in view of Kostov, and further in view of Brookes et al. (US 2015/0331127). 
As to claim 7, Moldoveanu as modified by Kostov teaches the method of claim 1 as discussed above.  However, Moldoveanu does not teach that the second seismic source is towed with the second vessel.  Brookes teaches an independent source vessel that tows an independent source above one or more portions of the streamer spread (paragraphs [0022], [0025]), and therefore suggests that the second seismic source is towed with the second vessel. It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the method of claim 1 as taught by Moldoveanu as modified by Kostov, in combination with the second seismic source being towed with the second vessel as suggested by Brookes, since such combination enables wider azimuth seismic acquisition practices. 
As to claim 9, Moldoveanu as modified by Kostov teaches the method of claim 1 as discussed above.  However, Moldoveanu does not teach that the first seismic source is towed with a second vessel.  Brookes teaches an independent source vessel that tows an independent source above one or more portions of the streamer spread (paragraphs [0022], [0025]), and therefore suggests that the first seismic source is towed with the second vessel. It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the method of claim 1 as taught by Moldoveanu as modified by Kostov, in combination with the first seismic source being towed with the second vessel as suggested by Brookes, since such combination enables wider azimuth seismic acquisition practices. 
As to claim 17, Moldoveanu as modified by Kostov teaches the marine seismic data acquisition system of claim 11 as discussed above.  However, Moldoveanu does not teach that the first seismic source is towed with a second vessel.  Brookes teaches an independent source vessel that tows an independent source above one or more portions of the streamer spread (paragraphs [0022], [0025]), and therefore suggests that the first seismic source is towed with the second vessel. It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the marine seismic data acquisition system of claim 11 as taught by Moldoveanu as modified by Kostov, in combination with the first seismic source being towed with the second vessel as suggested by Brookes, since such combination enables wider azimuth seismic acquisition practices. 

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Moldoveanu in view of Kostov, and further in view of Konno (US 2014/0198608). 
As to claim 8, Moldoveanu as modified by Kostov teaches the method of claim 1 as discussed above.  However, Moldoveanu does not teach that at least one of the N seismic sources is a multi-level seismic source.  Konno teaches multi-level marine seismic sources (Abstract; FIGS. 4, 6, 7), and therefore suggests that at least one of the N seismic sources is a multi-level seismic source. It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the method of claim 1 as taught by Moldoveanu as modified by Kostov, in combination with at least one of the N seismic sources being a multi-level seismic source as suggested by Konno, since such combination enables source ghost diversity. 
As to claim 18. The marine seismic data acquisition system of claim 11, wherein at least one of the seismic sources is a multi-level seismic source. Konno
As to claim 18, Moldoveanu as modified by Kostov teaches the marine seismic data acquisition system of claim 11 as discussed above.  However, Moldoveanu does not teach that at least one of the seismic sources is a multi-level seismic source.  Konno teaches multi-level marine seismic sources (Abstract; FIGS. 4, 6, 7), and therefore suggests that at least one of the seismic sources is a multi-level seismic source. It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize marine seismic data acquisition system of claim 11 as taught by Moldoveanu as modified by Kostov, in combination with at least one of the seismic sources being a multi-level seismic source as suggested by Konno, since such combination enables source ghost diversity. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 364501